DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Abstract
	In Abstract page, dated 12/18/2019, the page header of [[HITACHI22-0002380US01]] and the page footer of [[6045087]] are removed and Abstract is amended to be in a separate Abstract sheet.
	Claims
	Claim 1, in 9th line, after “the plurality of liquid nozzle insertion holes” and prior to “gas jet”, [[the]] is deleted.
	Claim 1, in 15th line, after “corresponding one of the first rings,” and prior to “gas jet directions of all the”, [[the]] is deleted. 
	Claim 4, in 8th line, after “liquid nozzle insertion holes,” and prior to “gas jet”, [[the]] is deleted.
	Claim 4, in 13th line, after “first rings,” and prior to “gas jet directions of all the second holes…”, [[the]] is deleted.
Response to Amendment
	Claims 1 and 4 are currently amended.
	In view of the amendment, filed on 09/21/2021, the following objection/rejections are withdrawn from the previous office action, mailed on 06/24/2021.
Objection to claims 1 and 4
Rejections of claims 1-4 under 35 U.S.C. 103 as being un-patentable over Thompson (US 4,284,394)
Response to Arguments
Applicant’s arguments, in remarks filed on 09/21/2021, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1-4 have been withdrawn.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a metal powder producing apparatus”, as claimed in claims 1 and 4, comprising: “a plurality of liquid nozzle insertion holes into which liquid nozzles causing a molten metal to flow down into a spray chamber are inserted; a first gas jet nozzle including a plurality of first jet holes disposed in such a manner as to form first rings each around a corresponding one of the plurality of liquid nozzle insertion holes, gas jet directions of all the first jet holes pass through a first focus, the first gas jet nozzle jetting gas against the molten metal flowing down from the liquid nozzles to pulverize the molten metal; a second gas jet nozzle including a plurality of second jet holes disposed in such a manner as to form second rings each on an outer side of a corresponding one of the first rings, gas jet directions of all the second holes pass through a second focus that is positioned below the first focus, the second gas jet nozzle jetting gas to prevent scatter of metal particles resulting from pulverization by the first gas jet nozzle; and a third gas jet nozzle including a plurality of third jet holes disposed in such a manner as to form a third ring on an outer side of the second gas jet nozzle, axial directions of the third jet holes are set in such that the gas directions of each third holes radially extends outward from a center of the third ring to a closest portion of an inner wall surface of the spray chamber, the third gas jet nozzle jetting gas against an inner wall surface of the spray chamber.”
The closest prior art of Thompson (US 4,284,394) fails to disclose gas jet directions of all the first jet holes pass through a first focus and gas jet second focus that is positioned below the first focus, wherein axial directions of the third jet holes are set in such that the gas directions of each third holes radially extends outward from a center of the third ring to a closest portion of an inner wall surface of the spray chamber. Therefore, claims 1-4 deem allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        12/17/2021